DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd A. Keeler (Reg. No. 70,862) on 11/5/21 in order to fix a typographical error and several claim dependencies.
The application has been amended as follows: 
In claim 1 line 3, the phrase “accelerator and is” has been deleted and it has been replaced with ---accelerator is---.
In claim 3 line 1, the phrase “method of claim 2” has been deleted and it has been replaced with ---method of claim 1---.
In claim 4 line 1, the phrase “method of claim 2” has been deleted and it has been replaced with ---method of claim 1---.
In claim 5 line 1, the phrase “method of claim 2” has been deleted and it has been replaced with ---method of claim 1---.
In claim 11 line 1, the phrase “device of claim 10” has been deleted and it has been replaced with ---device of claim 9---.
Allowable Subject Matter
Claims 1, 3-9 and 11-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest wherein receiving the computation data comprises receiving
a plurality of packets of computation data, each packet comprising W bytes and performing the check pointing operation on the computation data generates a packet of check point data based on each packet of computation data and comprises compressing the computation data, in combination with the other limitations found in the claim, in combination with the other limitations found in the claim.
With regards to claims 3-9, due to their direct or indirect dependence from claim 1, they are allowed for at least the same reasons.

With regards to claim 9, the prior art of record alone or in combination fails to teach or fairly suggest  the hardware accelerator being configured to receive the computation data comprises the hardware accelerator being configured to receive a plurality of packets of computation data, each packet comprising W bytes; and the hardware accelerator being configured to perform the check pointing operation on the computation data comprising the hardware accelerator being configured to generate a packet of check point data based on each packet of computation data received and to perform compression of the computation data, in combination with the other limitations found in the claim.


With regards to claim 13, the prior art of record alone or in combination fails to teach or fairly suggest the computation data comprising a plurality of packets of computation data, each packet comprising W bytes; perform a check pointing operation on the received computation data to generate, for each packet of computation data, a packet of check point data, wherein the packet of check point data is compressed; and the CPU configured to: determine a size of each packet of check point data; store metadata that includes the size of the packet of check point data and a storage location on the solid state memory at which the packet of check point data is stored, in combination with the other limitations found in the claim. 
With regards to claims 14-16, due to their direct or indirect dependence from claim 13, they are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152. The examiner can normally be reached Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181